ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-204, concluding that DAVID P. DANIELS of CAMDEN, who was admitted to the bar of this State in 1979, should be censured for violating RPC 1.5(a) (negligent misappropriation of client funds), RPC 1.15(d) (recordkeeping violations), and RPC 1.3 (lack of diligence);
And the Disciplinary Review Board having further concluded that respondent should be required to complete a legal education course in accounting for attorneys and to provide periodic reconciliations of his attorney accounts to the Office of Attorney Ethics confirming that his attorney accounts are being maintained in accordance with the recordkeeping rules;
And good cause appearing;
It is Ordered that DAVID P. DANIELS is hereby censured and it is further
ORDERED that within sixty days after the filing of this Order, respondent shall enroll in and complete a course in accounting for attorneys, said course to be approved by the Office of Attorney Ethics; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics monthly reconciliations of his attorney accounts on a quarterly basis for a period of two years and until the further Order of the Court;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*151ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.